
	
		II
		112th CONGRESS
		2d Session
		S. 2148
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2012
			Mr. Inhofe (for himself,
			 Mr. Vitter, Mr.
			 Coburn, Mr. Grassley,
			 Mr. Blunt, and Mr. Enzi) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Environment and Public Works
		
		A BILL
		To amend the Toxic Substances Control Act relating to
		  lead-based paint renovation and remodeling activities.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lead Exposure Reduction Amendments
			 Act of 2012.
		2.DefinitionsSection 401 of the Toxic Substances Control
			 Act (15 U.S.C. 2681) is amended—
			(1)in paragraph (1)—
				(A)by redesignating subparagraphs (A) and (B)
			 as clauses (i) and (ii), respectively, and indenting the clauses
			 appropriately;
				(B)in the first
			 sentence, by striking The term and inserting the
			 following:
					
						(A)In
				generalThe
				term
						;
				(C)by striking
			 Such term includes— and inserting the following:
					
						(B)InclusionsThe
				term abatement includes—
						;
				and
				(D)by adding at the
			 end the following:
					
						(C)ExclusionsThe
				term abatement does not include any renovation, remodeling,
				landscaping, or other activity—
							(i)the primary
				purpose of which is to repair, restore, or remodel a structure or dwelling;
				and
							(ii)that
				incidentally results in a reduction or elimination of lead-based paint
				hazards.
							;
				
				(2)by redesignating
			 paragraphs (4) through (12) and paragraphs (13) through (17) as paragraphs (5)
			 through (13) and paragraphs (15) through (19), respectively;
			(3)by inserting
			 after paragraph (3) the following:
				
					(4)Emergency
				renovationThe term emergency renovation means a
				renovation, replacement, or repair activity that—
						(A)was not planned;
				and
						(B)results from a
				sudden, unexpected event that, if not immediately attended to—
							(i)presents a risk
				to the public health or safety; or
							(ii)threatens to
				cause significant damage to equipment or
				property.
							;
			(4)by striking
			 paragraph (10) (as redesignated by paragraph (2)) and inserting the
			 following:
				
					(10)Lead-based
				paintThe term lead-based paint means paint or other
				surface coatings that contain lead—
						(A)in excess
				of—
							(i)1.0 milligrams
				per centimeter squared; or
							(ii)0.5 percent by
				weight; or
							(B)in the case of
				paint or other surface coatings on target housing, the lower level established
				by the Secretary of Housing and Urban Development under section 302(c) of the
				Lead-Based Paint Poisoning Prevention Act (42 U.S.C. 4801 et
				seq.).
						;
				
			(5)by inserting
			 after paragraph (13) (as redesignated by paragraph (2)) the following:
				
					(14)Post-abatement
				clearance testingThe term post-abatement clearance
				testing means a test that—
						(A)is carried out on
				the completion of any lead-based paint activity to ensure that—
							(i)the reduction is
				complete; and
							(ii)no
				lead-contaminated dust hazards remain in the dwelling unit or worksite;
				and
							(B)includes a visual
				assessment and the collection and analysis of environmental samples from the
				dwelling or worksite.
						;
				and
			(6)by adding at the
			 end the following:
				
					(20)Test
				kitThe term test kit means a chemical test that has
				the ability to determine the presence of lead in a paint chip, paint powder, or
				painted surface at a level that is equal to or in excess of—
						(A)1.0 milligrams
				per centimeter squared; or
						(B)0.5 percent by
				weight.
						.
			3.Lead-based paint
			 activities training and certificationSection 402(c) of the Toxic Substances
			 Control Act (15 U.S.C. 2682(c)) is amended—
			(1)by striking
			 paragraph (2) and inserting the following:
				
					(2)Study of
				certification
						(A)In
				generalPrior to proposing any new regulation applicable to
				target housing or public or commercial buildings constructed before 1978, the
				Administrator shall conduct a study of the extent to which persons engaged in
				various types of renovation and remodeling activities in the target housing or
				public or commercial buildings constructed before 1978—
							(i)are exposed to
				lead in the conduct of those activities; or
							(ii)disturb lead and
				create a lead-based paint hazard on a regular or occasional basis.
							(B)CompletionThe
				Administrator shall complete each study under subparagraph (A) and publish the
				results of that study not later than 1 year prior to proposing any new
				regulation applicable to a structure or dwelling described in subparagraph
				(A).
						; 
			(2)in paragraph
			 (3)—
				(A)in the first
			 sentence, by striking Within 4 years and inserting the
			 following:
					
						(A)In
				generalNot later than 4
				years
						;
				(B)in the second
			 sentence, by striking In determining and inserting the
			 following:
					
						(B)Use of
				studyIn
				determining
						;
				(C)in the third
			 sentence, by striking If the Administrator and inserting the
			 following:
					
						(C)Determination
				of AdministratorIf the
				Administrator
						;
				and
				(D)by adding at the
			 end the following:
					
						(D)ExemptionAn
				emergency renovation shall be exempt from any regulation promulgated by the
				Administrator under this paragraph.
						(E)Prohibition on
				post-abatement clearance requirementNo regulation promulgated by
				the Administrator under this paragraph shall require post-abatement clearance
				testing.
						;
				and
				(3)by adding at the
			 end the following:
				
					(4)Target housing
				owners
						(A)In
				generalNot later than 60 days after the date of enactment of
				this paragraph and subject to subparagraph (B), in promulgating any regulation
				relating to renovation or remodeling activities in target housing in which the
				owner resides, the Administrator shall include a provision that permits the
				owner to authorize the renovation or remodeling contractor to forego compliance
				with that regulation.
						(B)RestrictionThe
				Administrator shall only permit an owner of target housing to forgo compliance
				with a regulation under this paragraph if—
							(i)no pregnant woman
				or child under the age of 6 resides in the target housing as of the date on
				which the renovation or remodeling commences; and
							(ii)the owner
				submits to the renovation or remodeling contractor written certification
				that—
								(I)the renovation or
				remodeling project is to be carried out at the target housing of the
				owner;
								(II)no pregnant
				woman or child under the age of 6 resides in the target housing as of the date
				on which the renovation or remodeling commences; and
								(III)the owner
				acknowledges that, in carrying out the project, the renovation or remodeling
				contractor will be exempt from employing the work practices required by a
				regulation promulgated under this subsection.
								(C)Limitation of
				contractor liabilityA contractor that receives written
				certification described in subparagraph (B)(ii) shall be exempt from liability
				resulting from any misrepresentation of the owner of the target housing.
						(5)Test
				kits
						(A)In
				generalIn making a certification determination under this
				subsection, the Administrator shall allow contractors to use commercially
				available lead-based paint test kits that comply with the positive and negative
				response criteria established by the Administrator.
						(B)Test kit
				approval
							(i)In
				generalThe Administrator shall establish a process by which the
				Administrator shall identify and approve a test kit that—
								(I)meets the
				criteria described in subparagraph (A);
								(II)is inexpensively
				and commercially available;
								(III)does not
				require special training to use the test kit; and
								(IV)enables users to
				determine the presence of lead at the job site in accordance with the criteria
				described in subparagraph (A) without the need for off-site laboratory
				analysis.
								(ii)Suspension of
				regulations
								(I)In
				generalIf the Administrator is unable to determine that 1 or
				more test kits under clause (i) exists, the Administrator shall suspend the
				implementation of any applicable regulation under this subsection relating to
				renovation or remodeling, except for owners described in paragraph (4)(B),
				until the date on which the Administrator—
									(aa)identifies and
				approves 1 or more test kits under clause (i); and
									(bb)publishes in the
				Federal Register notice of that identification and approval.
									(II)DurationThe
				Administrator shall remove the suspension under this clause not earlier than 45
				days after the date on which notification of the identification and approval of
				the test kit is published in the Federal Register in accordance with subclause
				(I)(bb).
								(III)ApplicabilityThis
				clause shall—
									(aa)only apply to
				regulations that permit an owner of target housing to authorize a renovation or
				remodeling contractor to forego compliance with the regulation; and
									(bb)not affect any
				other regulation issued under this subsection.
									(6)Applicability
				of certain penaltiesAny regulation promulgated by the
				Administrator under this section requiring the submission of documentation to
				the Administrator shall provide—
						(A)an exemption from
				penalty for a person who—
							(i)is submitting the
				required documentation for the first time; and
							(ii)submits
				documentation that contains de minimus or typographical errors, as determined
				by the Administrator; and
							(B)a process by
				which a person described in subparagraph (A) may resubmit the required
				documentation.
						(7)Accreditation
				of recertification coursesSubsection (a)(2)(D) shall not apply
				to any certified renovator recertification course that is accredited by the
				Environmental Protection
				Agency.
					.
			
